DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
 
Response to Amendment
Claims 1-2, 4, 13, 16-18, 23 and 26-28 have been amended.

Response to Arguments
Regarding Finality, applicant’s arguments are moot in light of the amendments filed in the Request for Continued Examination dated May 25, 2021. 
Regarding 35 USC 103 rejections, Applicant’s arguments have been fully considered. 
Regarding applicant’s Remarks on pg. 13, Applicant asserts Raviv fails to disclose “a snapshot of the metadata of the social media account at a point in time.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the light of the Specification, Applicant’s definition of metadata is an open-end phrase that encompasses other related data by using the phrase “…as metadata that includes, but is not limited to…” 
Examiner acknowledges that “the metadata is defined as "account settings, profile images, configuration information, list of users with administrative rights, lists of detailed permissions each of those users has, addresses, URLs, display names or identifiers" is recited in claims 2 , 17 and 27. However, Steinberg discloses the metadata gathered includes at least one of account settings (para 0121- settings), display names (para 0130- scans list of followers), or identifiers (para 0130- scans list of followers) and Raviv discloses the metadata is profile images (para 0016). 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using monitoring for social networking accounts with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138). Thus, applicant’s arguments are found to be unpersuasive. 

Applicant’s arguments directed at the term “system administrator” is fully considered. The distinction between a system administrator and Facebook administrator are not supported by the filed specification. Further, The Office has clearly identified that an Overseer in Steinberg paragraph 0137 discloses a system administrator.  Paragraph 0139 explicitly states the system administrator is notified. Applicant Applicant’s argument are unpersuasive. 
Regarding applicant’s Remarks on pg. 15-17, Examiner finds applicant’s arguments persuasive in-part. Examiner agrees that Steinberg in fig. 14 does not explicitly disclose presenting the options of item 1460 for actions to content violations to an overseer. However, Fig. 14, item 1480 discloses notification of overseer (administrator). It would be obvious to a person of ordinary skill in the art at the time of the invention to combine the teachings of the options of item 1460 of Steinberg with the notification of the Administrator of Steinberg to disclose the predictable result of acquiring Administrator approval of unauthorized changes. One of ordinary skill in the art would be motivated to combine the 2 embodiments of Steinberg to ensure verification of content that deviated from the baseline is considered by a user or administrator as soon as possible. 
In light of applicant’s amendments, new claim rejections will be made. 

           Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 16 recite:
wherein the data set further includes machine learning algorithms and data including machine learning training sets that were prepared using aspects of previous patterns of content posted to the social media account.
Claims 8 and 20 recite:
“the data set containing; 
…
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network”
The limitations of claims 8 and 20 are patently indistinct from the limitations of claims 1 and 16. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
                   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 7-8, 13, 16-20, 23 and 26-28  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv U.S. Patent Application Publication 2012/0297477 in view of Steinberg et al. U.S. Patent Application Publication 2013/0340089 in view of Chow U.S. Patent Application Publication 2010/0058462 in view of Srivastsva U.S. Patent Application Publication 2012/0297484 in view of Saib U.S. Patent Application Publication 2013/0290437.
Claims 1, 16 and 26 
	Raviv discloses
A computer implemented method, comprising: 
building, by a computer, a data set that defines a normative base line for a social media account on a social network (para 0030- discloses the profile data used to establish the baseline, Para 0016 disclose monitoring the changes to a profile picture [which is metadata as defined by the Applicant’s specification]. The social media profile is mapped to the social media account. Para 0077-0083- disclose comparing the changes to a previous profile state.)
the data set containing a snapshot of metadata of the social media account at a point in time (para 0030- discloses the profile data used to establish the baseline, Para 
rules governing authorized and unauthorized changes to the social media account (para 0014- discloses monitoring for prohibited content in user profiles statuses, para 0016- monitors the change a profile or an entry to a profile, para 0030-  metadata that is monitored in the baseline, para 0077-0083-checks profile for contradictory information to baseline [previous profile data])
monitoring, by the computer, the social media account (para 0010- monitoring of a profile of a social media profile [mapped to account]), the monitoring utilizing the normative baseline defined by the computer (para 0077- compares profile to a previous profile, para 0091-computer system) and 
querying the social network for at least the metadata of the social media account on a periodic basis (para 0045- disclose monitoring social networking data, by definition constantly monitoring [para 0028] is periodic.)
and comparing the metadata of the social media account queried from the social network with the snapshot of metadata of the social media account at the point in time as defined in the normative base line (para 0077- compares profile to a previous profile)
detecting, by the computer based at least on the metadata of the social media account from the social network, a change to the social media account from the social network (para 0077- discloses auditing the users profile to detect changes, the previous profile is mapped to the claim limitations baseline, para 0030- is metadata that is monitored in the baseline.);

identify whether the changes represents a deviation from the normative baseline (para 0077- the change contradicts the previous profile and is determined to be an anomaly)
Raviv para 0091- discloses a processor, memory and code. 
Although Raviv discloses substantial limitations of the claimed invention, it fails to explicitly disclose
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
the rules include a rule identifying a content type or data element that is allowed for the social media account 
wherein the building includes making a call to an application programming interface (API) of the social network to obtain the content previously posted to the social media account on the social network

the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account;
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account;
requesting approval of the change by generating and sending a notification through an electronic communication to at least one system administrator for approving the change to the social media account; 
and responsive to the change to the social media account not being approved by the at least one system administrator, reverting the social media account back to an original authorized setting in the normative baseline.
In an analogous art, Steinberg discloses
the rules governing authorized and unauthorized changes (para 0102- discloses rules applied to the social media accounts, para 0105- if the user want to secure his Facebook only, for example, in step 1360 the system will scan the Facebook wall, configuration, newsfeed, timeline, friend list, friend pages, comments, and other parts of Facebook looking for items that match any of the rules the user either configured or that come in the default configuration.  If the configured system supports spidering it will do so as well.  In step 1370, the DSS presents the user with results of its scans and crawls, noting which rules the results match, and provides the user with options on how to 
wherein the building includes making a call to an application programming interface (API) of the social network to obtain the content previously posted to the social media account on the social network (Steinberg para 0038-utlizing the social media APIs, para 0106, 0112)
the rules include a rule identifying a content type or data element that is allowed for the social media account (para 0154- 0155 -types of data to analyze and restrict through rules)
the comparing including applying the rules to the change to the social media account (fig. 17, item 1750- compares the rules to the user’s posts. The posts are a portion of the social media account);
the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account ( fig. 17, item 1760- violation detected );
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account (para 0126- in response to a violation, content is removed);
requesting approval of the change by generating and sending a notification through an electronic communication to at least one [account] administrator for approving the change to the social media account (para 0126-providers the user with 
and responsive to the change to the social media account not being approved by the at least one system administrator (para 0126-provides the user with options to modify or remove (mapped to not approve) content in rule violation), reverting an effect of the change to the social media account, (para 0126- removal of unauthorized content in response to a violation of rules, para 0121- discloses scanning a user’s Facebook settings and posts. The disclosure suggests that remediation is taken when “problematic items” are detected. Paragraph 0121 further discloses an example of removing “problematic content”. The removal of inappropriate content or post is reverting an effect of a change. The profile no longer contains the inappropriate content.)
Steinberg fails to explicitly disclose the approval of changes option to a system administrator as claimed. However, it would be obvious of a person of ordinary skill in the art at time of the invention to combine the teachings of the options of item 1460 of Steinberg with the notification of the Administrator of Steinberg to disclose the predictable result of acquire Administrator approval of unauthorized changes. One of ordinary skill in the art would be motivated to combine the 2 embodiments of Steinberg to ensure verification of content that deviated from the baseline is considered by a user or administrator as soon as possible. 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using rules based monitoring for social networking accounts with the Raviv system to produce the predictable results of 
Although Raviv/Steinberg discloses substantial limitations of the claimed invention, it fails to explicitly disclose
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
the reverting the social media account back to an original authorized setting in the normative baseline.
 In an analogous art, Chow discloses
the reverting the social media account back to an original authorized setting in the normative baseline. (Paragraph 0057 disclose rolling back changes to state prior to when changes were made by an unauthenticated users., para 0081- disclose in response to the rejection of changes, reverting parameters to a prior state).
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Chow for rolling back changes to the social media accounts of the Raviv/Steinberg system to produce the predictable result of rolling back changes in response to an administrator’s rejection of changes to a social media setting. One of ordinary skill in the art at the time of the invention would be motivated to combine Chow with the system of Raviv/Steinberg to enable to administrator to restore a compliant social media presence for a business user. 

a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
In an analogous art, Srivastsva disclose 
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, (para 0017-0019- discloses using machine learning to evaluate social networking post to detect fraud and spam) 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Srivastsva for machine learning with the Raviv/Steinberg/Chow system to produce the predictable result of evaluating social content with machine learning algorithms. One of ordinary skill in the art at the time of the invention would be motivated to combine Srivastsva with the system of Raviv/Steinberg/Chow to automate fraud detection based on automated learning.  
Although Raviv/Steinberg/Chow/Strivastva discloses substantial limitations of the claimed invention, it fails to explicitly disclose
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
For the purposes of examination, the phrase “store owned by an entity that owns the social media account on the social network” is non-functional descriptive material 
In an analogous art, Saib discloses 
account entity data pulled from a data store (para 0038- disclose retrieving all entries from a LDAP server) 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Saib retrieving the LDAP directories with the Raviv/Steinberg/Chow/Strivastva system to produce the predictable result of apply machine learning and fraud monitoring of the LDAP directories. One of ordinary skill in the art at the time of the invention would be motivated to combine Saib with the system of Raviv/Steinberg/Chow/Strivastva to automate fraud detection based on automated learning.  
Claims 2, 17 and 27,
wherein the metadata gathered  includes at least one of account settings (Steinberg para 0121- settings), profile images (Raviv para 0016), configuration information, a list of users with administrative rights, a list of detailed permissions for each user in the list of users, addresses, URLs, display names (Steinberg para 0130- scan list of followers), or identifiers(Steinberg para 0130- scan list of followers).
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using APIs to monitoring for social networking accounts with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary 
Claims 4, 18 and 28, 
the data is an account entity data includes Lightweight Directory Access Protocol (LDAP) user directories (Saib para 0038- disclose retrieving all entries from a LDAP server which is mapped to the user directories).
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Saib retrieving the LDAP directories with the Raviv/Steinberg/Chow/Strivastva system to produce the predictable result of apply machine learning and fraud monitoring of the LDAP directories. One of ordinary skill in the art at the time of the invention would be motivated to combine Saib with the system of Raviv/Steinberg/Chow/Strivastva to automate fraud detection based on automated learning.  
Claims 7 and 19,
	wherein the electronic communication comprises email, text message (Steinberg para 0145-text message), instant message or message on the social media account. 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using monitoring for social networking account messages with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Claims 8 and 20, 

One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Srivastsva for machine learning with the Raviv/Steinberg/Chow system to produce the predictable result of evaluating social content with machine learning algorithms. One of ordinary skill in the art at the time of the invention would be motivated to combine Srivastsva with the system of Raviv/Steinberg/Chow to automate fraud detection based on automated learning.  
Claims 13 and 23 
 wherein the social media account is accessible by a group of subscribers (Raviv para 0027- Twitter, Facebook).

Claims 9, 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow/Strivastva/Saib and further in view of Gentiles et al. U.S. Patent Application Publication 2004/0259633.
Claims 9, 21 and 29, 
A change to the social media account being approved by the at least one system administrator may approve the deviations from the normative base line
 (Steinberg para 0126- an admin selecting ignore to the notification of a change is effectively equivalent to Accept. Ignoring the notification permits the changes to remain)

One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using rules based monitoring for social networking accounts with the Raviv/Steinberg/Chow/Strivastva/Saib system to produce the predictable results of controlling social networking accounts with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv/Steinberg/Chow/Strivastva/Saib and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
 Although Raviv/Steinberg/Chow/Strivastva/Saib disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
responsive to the change being approved,
updating the normative base line with the change…to authorize subsequent changes, the subsequent changes having same type as the change 
In an analogous art, Gentile discloses
responsive to the change being approved (para 0086- discloses accepting changes),

One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Gentile for updating the base line with the Raviv/Steinberg/Chow/Strivastva/Saib system to produce the predictable result of adjusting the base line based on historical approved changes within a social network.  One of ordinary skill in the art at the time of the invention would be motivated to utilize the teachings of Gentile in the combination of Raviv/Steinberg/Chow/Strivastva/Saib in order to adapt the monitoring algorithm to the changes authorized by the Administrators.
	  
Claims 10 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow/Strivastva/Saib as applied to Claim 1 above, and further in view of Vasishth et al. U.S. Patent Application Publication 2006/0143447.
Claims 10 and 22,
	Although Raviv/Steinberg/Chow/Strivastva/Saib disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
monitoring a list of administrative users of the social media account 
In an analogous art, Vasishth discloses
monitoring a list of administrative users of the social media account (para 0041- discloses monitoring a list of administrative users)  


Conclusion
Related Prior art: 
Jaschek et al. U.S. Patent Application Publication 2007/0088669- discloses extracting directory information from a distributed file system.
Baggett et al. U.S. Patent Application Publication 2011/0191693- discloses applying machine learning to account settings and datasets. 
Westerfeld et al. U.S. Patent Application Publication 2009/0319559- discloses monitoring configurations for changes and seeking approval or reversion to original values. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        




/Backhean Tiv/Primary Examiner, Art Unit 2459